DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 19 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding independent claims 21 and 36 which were rejected under 35 U.S.C. § 103, as being unpatentable over the combination of Cariou (Of Record) in view of Yang (Of Record), further in view of Vermani (Of Record), and further in view of Chun (Of Record), the examiner respectfully disagrees with applicants arguments regarding the independent claims 21 and 36, as amended. 

For example, the applicant argues that the references does not disclose the newly amended claim feature in claims 21 and 36 of “the decoding information in the first PPDU being identical to the decoding information in the second PPDU”. However the examiner respectfully disagrees as the references combined discloses the claim feature. 

More specifically the applicant argues that Cariou alone does not disclose the claim feature. However the rejection is an obviousness rejection under 35 U.S.C. § 103, and the references combined arrive to the claim feature of, “the decoding information in the first PPDU being identical to the decoding information in the second PPDU”.

see Fig. 5 i.e., PPDU 525 & PPDU 534, Fig. 6 i.e., Header fields of PPDU 640 & PPDU 650 & Para’s [0061] & [0072]). For example, it is well known that the SIG fields included in the header portion of the first PPDU and second PPDU includes decoding information such as control information for decoding the respective payload. The main difference between the teachings of Cariou and independent claim 21 is that Carious does not disclose the specific decoding information recited in claim 21 i.e., LDPC information, bandwidth information, midamble information, format information, and coding information is included in both of the PPDUs 640 & 650 of Fig. 6 of Cariou. However including such specific information in both of the PPDUs of Cariou would be rendered obvious in view of the remaining references i.e., Yang (Of Record), further in view of Vermani (Of Record), and further in view of Chun (Of Record) which disclose that such specific decoding information is included in the SIG fields of a PPDU. 

It would be obvious to one of ordinary skill in the art for the specific decoding information included in the SIG fields of a PPDU as disclosed in the remaining references such as Yang, further in view of Vermani, and further in view of Chun to be included as decoding information in the SIG fields of each or both of the PPDUs 640 & 650 of Cariou which results in identical decoding information in both the first PPDU and the second PPDU. 

For the reasons explained, the combined teachings of the prior art discloses the newly amended claim feature in independent claims 21 and 36 of “the decoding information in .  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 21 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. US (2017/0311325) in view of Yang et al. US (2013/0279379), further in view of Vermani et al. US (2018/0123737), and further in view of Chun et al. US (2019/0165883).  

Regarding Claim 21, Cariou discloses a method performed by a wireless device (see Fig. 1, AP 102 & Fig. 3 i.e., Access Point (AP) 350), the method comprising: generating a first Physical layer Protocol Data Unit (PPDU) (see Fig. 5 i.e., PPDU 525 & Para [0071] i.e., In this example scenario 500, a first PPDU 525 (i.e., “first PPDU”) and a second PPDU 532 may be transmitted in the first frequency band at 5GHz), the first PPDU (see Fig. 5 i.e., PPDU 525) including a first data payload, (see Para’s [0061-0064] i.e., the AP 102 may encode, based on one or more data payload, one or more PPDUs, [0071] i.e., first PPDU 525 will include a “first data payload”, & [0074] i.e., A data payload may be encoded to generate one or more PPDUs). 

generating a second PPDU, (see Fig. 5 i.e., PPDU 534 & Para [0071] i.e., A third PPDU 534 (i.e., “second PPDU”) may be transmitted in the second frequency band at 2.4 GHz).

the second PPDU including a second data payload, (see Para’s [0061-0064] i.e., the AP 102 may encode, based on one or more data payload, one or more PPDUs, [0071] i.e., second PPDU 534 will include a “second data payload”, & [0074] i.e., A data payload may be encoded to generate one or more PPDUs). 

transmitting, by the wireless device (see Fig. 1, AP 102 & Fig. 3 i.e., Access Point (AP) 350), the first PPDU using a first band, (see Para [0071] i.e., In this example scenario 500, a first PPDU 525 (i.e., “first PPDU”) and a second PPDU 532 may be transmitted in the first frequency band at 5GHz (i.e., “first band”)).

transmitting, by the wireless device (see Fig. 1, AP 102 & Fig. 3 i.e., Access Point (AP) 350) simultaneously with transmitting the first PPDU, the second PPDU using a second band, (see Fig. 5 i.e., PPDU 525 and PPDU 534 are transmitted simultaneously by the AP 102 on the primary channel and secondary channel & Para’s [0061] i.e., the AP 102 may transmit the one or more PPDUs on the primary channel and the secondary channel(s) of the bonded channel & [0071] i.e., In this example scenario 500, a first PPDU 525 (i.e., “first PPDU”) and a second PPDU 532 may be transmitted in the first frequency band at 5GHz. A third PPDU 534 (i.e., “second PPDU”) may be transmitted in the second frequency band at 2.4 GHz (i.e., “second band”)).

wherein the first band is adjacent to the second band, (see Fig. 5 i.e., Primary channel including 5GHZ band may be adjacent to the secondary channel including 2.4GHz band & Para’s [0069] i.e., In a non-limiting example, the bonded channel may comprise a primary channel, and one or more secondary channels. Various configurations are possible, including but not limited to: the secondary channels may be adjacent to the primary channel & [0071] i.e., the AP 102 may obtain access to a bonded channel that comprises a primary channel and one or more secondary channels (as indicated by 530). In this example, the primary channel and one of the secondary channels are at a first frequency band, which may be near to, centered at, or may include 2.4 GHz (as indicated by 515)). 

and wherein the first and second PPDUs are both single-user PPDUs, (see Para [0061] i.e., the AP 102 may encode, based on one or more data payload, one or more PPDUs. In some embodiments, the PPDUs may be encoded for transmission to the STA 103 (i.e., “single-user PPDU’s”)…In some embodiments, the PPDUs may be transmitted to the STA 103 (i.e., “single-user PPDU’s”)). 

see Fig. 6 i.e., Data portion of PPDU 640) and a second portion (see Fig. 6 i.e., Header fields of PPDU 640), (see Fig. 6 i.e., PPDU 640 & Para [0072]). 

Wherein the second PPDU includes a first portion (see Fig. 6 i.e., Data portion of PPDU 650) and a second portion (see Fig. 6 i.e., Header fields of PPDU 650), (see Fig. 6 i.e., PPDU 650 & Para [0072]). 

wherein the second portion of the first PPDU (see Fig. 6 i.e., Header fields of PPDU 640 & Para [0072])

and the second portion of the second PPDU (see Fig. 6 i.e., Header fields of PPDU 650 & Para [0072])

both include decoding information (see Fig. 6 i.e., Header information fields of PPDU 640 and PPDU 650 are used for decoding the payload of the PPDUs) for decoding the first data payload (see Fig. 6 i.e., Data payload of PPDU 640) and the second data payload (see Fig. 6 i.e., Data payload of PPDU 650), (see Para’s [0022], [0064-0065] i.e., PHY headers that indicate that the primary and secondary channels are used for the transmissions of the first and second PPDUs…PPDUs encoded for transmission on the channels of the bonded channels may include physical layer (PHY) headers that include control information related to the frequency bands of the primary channel and secondary channel(s) [0072] i.e., PPDU header fields, [0082], [0093] i.e., At operation 930, the STA 103 may decode one or more data payloads based on the received PPDU(s), [0123], & [0125]).

While Cariou discloses second portion of both the first PPDU and the second PPDU both include decoding information (see Fig. 5 i.e., PPDU 525 & PPDU 534, Fig. 6 i.e., Header fields of PPDU 640 & PPDU 650 & Para’s [0061] & [0072]), Cariou does not disclose the claim features of wherein the decoding information includes: low-density parity-check (LDPC) information that indicates whether LDPC is used with the PPDUs, bandwidth information that indicates a bandwidth of the PPDUs, and coding information that indicates coding used for the PPDUs and the decoding information in the first PPDU being identical to the decoding information in the second PPDU. However the claim features would be rendered obvious in view of Yang et al. US (2013/0279379).

Yang discloses a PPDU includes a first portion (see Fig. 7 i.e., Data symbol portion of PPDU 700) and a second portion (see Fig. 7 i.e., Preamble Portion 702 of PPDU 700), (see Fig. 7 & Para’s [0085-0090]) 

Wherein the second portion (see Fig. 7 i.e., Preamble Portion 702 of PPDU 700) of the PPDU (see Fig. 7 i.e., PPDU 700) includes information for decoding the data payload of the PPDU (see Para’s [0008], [0066-0067], [0075], [0086] i.e., preamble 702 header fields & [0090] i.e., one or more SIG fields included in the preamble 702 may be used to transmit information that can be used to identify the length of the data unit).

see Para [0090] i.e., one or more SIG fields included in the preamble 702 may be used to transmit information that can be used to identify the length of the data unit. Table 1 below describes example entries that may be included in one or more SIG fields & Table 1 i.e., Coding Field which discloses 2nd bit may be used for LDPC (i.e., “LDPC indication”) & [0101] i.e., the data unit (i.e., “PPDU”) may be encoded using low density parity checking (LDPC))

bandwidth information that indicates a bandwidth of the PPDU, (see Para [0090] i.e., one or more SIG fields included in the preamble 702 may be used to transmit information that can be used to identify the length of the data unit. Table 1 below describes example entries that may be included in one or more SIG fields & Table 1 i.e., Bandwidth Field-This may indicate a bandwidth mode (e.g., 2 MHz, 4 MHz, 8 MHz, or 16 MHz)). 

and coding information that indicates coding used for the PPDU (see Para’s [0080] i.e., data may be encoded using space time block coding (STBC), [0090] i.e., one or more SIG fields included in the preamble 702 may be used to transmit information that can be used to identify the length of the data unit. Table 1 below describes example entries that may be included in one or more SIG fields & Table 1 i.e., Coding field where 1st bit may indicate a coding type for SU, [0094] i.e., data unit may be encoded using binary convolution coding (BCC) & [0199]). 

(Yang suggests one or more SIG fields included in the preamble 702 may be used to transmit information that can be used by the wireless device to identify the length of the data unit for successfully decoding the packet or PPDU (see Para’s [0008] i.e., One aspect that may be considered during decoding is the length of the packet & [0090])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the information included in both of the second portion of the first PPDU and the second PPDU as disclosed in Cariou to both include the decoding information including LDPC information, bandwidth information, and coding information included in the header fields of the preamble portion of the PPDU as disclosed in the teachings of Yang which results in identical decoding information in both the first PPDU and the second PPDU because the motivation lies in Yang that the one or more SIG fields included in the preamble of the PPDU may be used to transmit information that can be used by the wireless device to identify the length of the data unit for successfully decoding the PPDU. 

While the combination of Cariou in view of Yang discloses identical decoding information in both of the first PPDU and the second PPDU (Cariou, see Fig. 5 i.e., PPDU 525 & PPDU 534, Fig. 6 i.e., PPDU 640 & PPDU 650 & Para’s [0061] & [0072]) and determining a midamble periodicity for the PPDU (Yang, see Fig. 7 i.e., n OFDM symbols between Midamble 706a & 706b & Para’s [0087] & [0111] i.e., Nd,mcs is a value indicating the midamble frequency in symbols), the combination of Cariou in 

Vermani discloses information including midamble information that indicates a midamble periodicity in the PPDU is included in the header field of the PPDU (see Fig. 1 & Para’s [0031-0032] i.e., In some aspects, the data unit may be a frame…the data unit may be a PPDU, [0058-0059] i.e., the frequency of the midamble may be conveyed in the A-PPDU info, [0140-0142] i.e., In some aspects, the information field may indicate an occurrence frequency for midambles within the frame). 

(Vermani suggests a midamble may include, for example, training fields for channel estimation and/or gain setting updates (see Para [0058])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the information included in both of the second portion of the first PPDU and the second PPDU as disclosed in Cariou to further include the midamble information that indicates a midamble periodicity in the PPDU which is included in information signaling fields of the PPDU frame as disclosed in the teachings of Vermani which results in identical decoding information in both the first PPDU and the second PPDU because the motivation lies in Vermani for signaling the midamble information such as the midamble periodicity to a 

While the combination of Cariou in view of Yang discloses identical decoding information in both of the first PPDU and the second PPDU (Cariou, see Fig. 5 i.e., PPDU 525 & PPDU 534, Fig. 6 i.e., PPDU 640 & PPDU 650 & Para’s [0061] & [0072]), the combination of Cariou in view of Yang does not disclose the decoding information further including format information that indicates a format of the PPDUs. However the claim feature would be rendered obvious in view of Chun et al. US (2019/0165883). 

Chun discloses information including format information that indicates a format of a PPDU is included in the PPDU (see Para [0012] i.e., The NDP frame may include any of a SU PPDU format, MU PPDU format, and a triggered PPDU format, and the HE-SIG A field may include a format field indicating that a format of the NDP frame has the SU PPDU format, [0016], [0076-0078], [0106], [0113], & [0129]).

(Chun suggests the PPDU frame format may be set based on the type of the PPDU frame format for successfully indicating the PPDU frame format to the receiving station (STA), (see Para’s [0012] & [0076-0079])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the information included in both of the second portion of the first PPDU and the second PPDU as disclosed in Cariou to further include information including format information 
  
Regarding Claim 36, Cariou discloses a non-transitory computer readable medium (see Para’s [0028], [0038], & [0119]) comprising computer executable instructions which, when executed by one or more processors (see Para’s [0028], [0038], & [0119] of a wireless device (see Fig. 1, AP 102 & Fig. 3 i.e., Access Point (AP) 350), cause the wireless device (see Fig. 1, AP 102 & Fig. 3 i.e., Access Point (AP) 350) to perform the steps of: generate a first Physical layer Protocol Data Unit (PPDU) (see Fig. 5 i.e., PPDU 525 & Para [0071] i.e., In this example scenario 500, a first PPDU 525 (i.e., “first PPDU”) and a second PPDU 532 may be transmitted in the first frequency band at 5GHz), the first PPDU (see Fig. 5 i.e., PPDU 525) including a first data payload, (see Para’s [0061-0064] i.e., the AP 102 may encode, based on one or more data payload, one or more PPDUs, [0071] i.e., first PPDU 525 will include a “first data payload”, & [0074] i.e., A data payload may be encoded to generate one or more PPDUs). 

generating a second PPDU, (see Fig. 5 i.e., PPDU 534 & Para [0071] i.e., A third PPDU 534 (i.e., “second PPDU”) may be transmitted in the second frequency band at 2.4 GHz).

see Para’s [0061-0064] i.e., the AP 102 may encode, based on one or more data payload, one or more PPDUs, [0071] i.e., second PPDU 534 will include a “second data payload”, & [0074] i.e., A data payload may be encoded to generate one or more PPDUs). 

transmitting, by the wireless device (see Fig. 1, AP 102 & Fig. 3 i.e., Access Point (AP) 350), the first PPDU using a first band, (see Para [0071] i.e., In this example scenario 500, a first PPDU 525 (i.e., “first PPDU”) and a second PPDU 532 may be transmitted in the first frequency band at 5GHz (i.e., “first band”)).

transmitting, by the wireless device (see Fig. 1, AP 102 & Fig. 3 i.e., Access Point (AP) 350) simultaneously with transmitting the first PPDU, the second PPDU using a second band, (see Fig. 5 i.e., PPDU 525 and PPDU 534 are transmitted simultaneously by the AP 102 on the primary channel and secondary channel & Para’s [0061] i.e., the AP 102 may transmit the one or more PPDUs on the primary channel and the secondary channel(s) of the bonded channel & [0071] i.e., In this example scenario 500, a first PPDU 525 (i.e., “first PPDU”) and a second PPDU 532 may be transmitted in the first frequency band at 5GHz. A third PPDU 534 (i.e., “second PPDU”) may be transmitted in the second frequency band at 2.4 GHz (i.e., “second band”)).

wherein the first band is adjacent to the second band, (see Fig. 5 i.e., Primary channel including 5GHZ band may be adjacent to the secondary channel including 2.4GHz band & Para’s [0069] i.e., In a non-limiting example, the bonded channel may comprise a primary channel, and one or more secondary channels. Various configurations are possible, including but not limited to: the secondary channels may be adjacent to the primary channel & [0071] i.e., the AP 102 may obtain access to a bonded channel that comprises a primary channel and one or more secondary channels (as indicated by 530). In this example, the primary channel and one of the secondary channels are at a first frequency band, which may be near to, centered at, or may include 2.4 GHz (as indicated by 515)). 

and wherein the first and second PPDUs are both single-user PPDUs, (see Para [0061] i.e., the AP 102 may encode, based on one or more data payload, one or more PPDUs. In some embodiments, the PPDUs may be encoded for transmission to the STA 103 (i.e., “single-user PPDU’s”)…In some embodiments, the PPDUs may be transmitted to the STA 103 (i.e., “single-user PPDU’s”)). 

Wherein the first PPDU includes a first portion (see Fig. 6 i.e., Data portion of PPDU 640) and a second portion (see Fig. 6 i.e., Header fields of PPDU 640), (see Fig. 6 i.e., PPDU 640 & Para [0072]). 

Wherein the second PPDU includes a first portion (see Fig. 6 i.e., Data portion of PPDU 650) and a second portion (see Fig. 6 i.e., Header fields of PPDU 650), (see Fig. 6 i.e., PPDU 650 & Para [0072]). 

see Fig. 6 i.e., Header fields of PPDU 640 & Para [0072])

and the second portion of the second PPDU (see Fig. 6 i.e., Header fields of PPDU 650 & Para [0072])

both include decoding information (see Fig. 6 i.e., Header information fields of PPDU 640 and PPDU 650 are used for decoding the payload of the PPDUs) for decoding the first data payload (see Fig. 6 i.e., Data payload of PPDU 640) and the second data payload (see Fig. 6 i.e., Data payload of PPDU 650), (see Para’s [0022], [0064-0065] i.e., PHY headers that indicate that the primary and secondary channels are used for the transmissions of the first and second PPDUs…PPDUs encoded for transmission on the channels of the bonded channels may include physical layer (PHY) headers that include control information related to the frequency bands of the primary channel and secondary channel(s) [0072] i.e., PPDU header fields, [0082], [0093] i.e., At operation 930, the STA 103 may decode one or more data payloads based on the received PPDU(s), [0123], & [0125]).

While Cariou discloses second portion of both the first PPDU and the second PPDU both include decoding information (see Fig. 5 i.e., PPDU 525 & PPDU 534, Fig. 6 i.e., Header fields of PPDU 640 & PPDU 650 & Para’s [0061] & [0072]), Cariou does not disclose the claim features of wherein the decoding information includes: low-density parity-check (LDPC) information that indicates whether LDPC is used with the PPDUs, bandwidth 

Yang discloses a PPDU includes a first portion (see Fig. 7 i.e., Data symbol portion of PPDU 700) and a second portion (see Fig. 7 i.e., Preamble Portion 702 of PPDU 700), (see Fig. 7 & Para’s [0085-0090]) 

Wherein the second portion (see Fig. 7 i.e., Preamble Portion 702 of PPDU 700) of the PPDU (see Fig. 7 i.e., PPDU 700) includes information for decoding the data payload of the PPDU (see Para’s [0008], [0066-0067], [0075], [0086] i.e., preamble 702 header fields & [0090] i.e., one or more SIG fields included in the preamble 702 may be used to transmit information that can be used to identify the length of the data unit).

Wherein the information includes: low-density parity-check (LDPC) information that indicates whether LDPC is used with the PPDU, (see Para [0090] i.e., one or more SIG fields included in the preamble 702 may be used to transmit information that can be used to identify the length of the data unit. Table 1 below describes example entries that may be included in one or more SIG fields & Table 1 i.e., Coding Field which discloses 2nd bit may be used for LDPC (i.e., “LDPC indication”) & [0101] i.e., the data unit (i.e., “PPDU”) may be encoded using low density parity checking (LDPC))

bandwidth information that indicates a bandwidth of the PPDU, (see Para [0090] i.e., one or more SIG fields included in the preamble 702 may be used to transmit information that can be used to identify the length of the data unit. Table 1 below describes example entries that may be included in one or more SIG fields & Table 1 i.e., Bandwidth Field-This may indicate a bandwidth mode (e.g., 2 MHz, 4 MHz, 8 MHz, or 16 MHz)). 

and coding information that indicates coding used for the PPDU (see Para’s [0080] i.e., data may be encoded using space time block coding (STBC), [0090] i.e., one or more SIG fields included in the preamble 702 may be used to transmit information that can be used to identify the length of the data unit. Table 1 below describes example entries that may be included in one or more SIG fields & Table 1 i.e., Coding field where 1st bit may indicate a coding type for SU, [0094] i.e., data unit may be encoded using binary convolution coding (BCC) & [0199]). 

(Yang suggests one or more SIG fields included in the preamble 702 may be used to transmit information that can be used by the wireless device to identify the length of the data unit for successfully decoding the packet or PPDU (see Para’s [0008] i.e., One aspect that may be considered during decoding is the length of the packet & [0090])).



While the combination of Cariou in view of Yang discloses identical decoding information in both of the first PPDU and the second PPDU (Cariou, see Fig. 5 i.e., PPDU 525 & PPDU 534, Fig. 6 i.e., PPDU 640 & PPDU 650 & Para’s [0061] & [0072]) and determining a midamble periodicity for the PPDU (Yang, see Fig. 7 i.e., n OFDM symbols between Midamble 706a & 706b & Para’s [0087] & [0111] i.e., Nd,mcs is a value indicating the midamble frequency in symbols), the combination of Cariou in view of Yang does not disclose the decoding information further including midamble information that indicates a midamble periodicity in the PPDU is included in the PPDUs. However the claim feature would be rendered obvious in view of Vermani et al. US (2018/0123737).  

Vermani discloses information including midamble information that indicates a midamble periodicity in the PPDU is included in the PPDU (see Fig. 1 & Para’s [0031-0032] i.e., In some aspects, the data unit may be a frame…the data unit may be a PPDU, [0058-0059] i.e., the frequency of the midamble may be conveyed in the A-PPDU info, [0140-0142] i.e., In some aspects, the information field may indicate an occurrence frequency for midambles within the frame). 

(Vermani suggests a midamble may include, for example, training fields for channel estimation and/or gain setting updates (see Para [0058])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the information included in both of the second portion of the first PPDU and the second PPDU as disclosed in Cariou to further include the midamble information that indicates a midamble periodicity in the PPDU which is included in information signaling fields of the PPDU frame as disclosed in the teachings of Vermani which results in identical decoding information in both the first PPDU and the second PPDU because the motivation lies in Vermani for signaling the midamble information such as the midamble periodicity to a receiving apparatus for correctly performing channel estimation according to the midamble located in the PPDU.   

While the combination of Cariou in view of Yang discloses identical decoding information in both of the first PPDU and the second PPDU (Cariou, see Fig. 5 i.e., PPDU 525 & PPDU 534, Fig. 6 i.e., PPDU 640 & PPDU 650 & Para’s [0061] & [0072]), the combination of Cariou in view of Yang, and further in view of Vermani does not disclose the decoding information further includes format information that indicates a format of the 
Chun discloses information including format information that indicates a format of a PPDU is included in the PPDU (see Para [0012] i.e., The NDP frame may include any of a SU PPDU format, MU PPDU format, and a triggered PPDU format, and the HE-SIG A field may include a format field indicating that a format of the NDP frame has the SU PPDU format, [0016], [0076-0078], [0106], [0113], & [0129]).

(Chun suggests the PPDU frame format may be set based on the type of the PPDU frame format for successfully indicating the PPDU frame format to the receiving station (STA), (see Para’s [0012] & [0076-0079])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the information included in both of the second portion of the first PPDU and the second PPDU as disclosed in Cariou to further include information including format information that indicates a format of the PPDU which is included in the signaling field of the PPDU as disclosed in the teachings of Chun which results in identical decoding information in both the first PPDU and the second PPDU because the motivation lies in Chun for successfully indicating the PPDU frame format to the receiving station (STA) based on the type of the PPDU frame format being used in the communication system. 


3.	Claims 22-26 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. US (2017/0311325) in view of Yang et al. US (2013/0279379), further in view of Vermani et al. US (2018/0123737), and further  as applied to claims 21 and 36 above, and further in view of CHOI et al. US (2016/0353370). 

Regarding Claims 22 and 37, Cariou discloses the method and non-transitory computer readable medium of claims 21 and 36, including a first portion of the first PPDU (see Fig. 6 i.e., PPDU 640 data portion & Para [0072]) and a second portion of the first PPDU (see Fig. 6 i.e., PPDU 640 comprises high-efficiency (HE) portion of the PPDU & Para [0072]), and a first portion of the second PPDU (see Fig. 6 i.e., PPDU 670 data portion & Para [0072]) and a second portion of the second PPDU, (see Fig. 6 i.e., PPDU 670 comprises high-efficiency (HE) portion of the PPDU & Para [0072]), but does not disclose the claim features of wherein the first portion of the first PPDU is transmitted using a first numerology and the second portion of the first PPDU is transmitted using a second numerology, and wherein the first portion of the second PPDU is transmitted using the first numerology and the second portion of the second PPDU is transmitted using the second numerology. However the claim features would be rendered obvious in view of CHOI et al. US (2016/0353370).

CHOI discloses wherein a first portion of a PPDU is transmitted using a first numerology and a second portion of the first PPDU is transmitted using a second numerology (see Fig. 12 & Para’s [0139-0147] i.e., In case the numerology (or OFDM numerology) respectively used in the legacy part 1200 (i.e., “first portion”) and the non-legacy part 1220 (i.e., “second portion”) included in the non-legacy PPDU is different from one another (i.e., includes “first numerology” and “second numerology”), the decoding of the non-legacy PPDU may be performed by the non-legacy STA by using the method described below & [0148] i.e., different numerologies are applied in the PPDU). 

(CHOI suggests the STA may use diverse methods for performing detection on the non-legacy PPDU to which different numerologies are applied (see Para [0148])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for each of the first and second portions of the first and second PPDUs transmitted in Cariou in view of Yang, further in view of Vermani, and further in view of Chun to each include the same different numerologies included in the first and second portions of the PPDU disclosed in CHOI because the motivation lies in CHOI for the STA to properly perform detection on the PPDU to which different numerologies are applied for efficiently decoding the received the data.  

Regarding Claims 23, the combination of Cariou in view of Yang, and further in view of Vermani, further in view of Chun, and further in view of Choi discloses the method of claim 22, wherein the first portion of the first PPDU (Cariou, see Fig. 6, PPDU 640) and the first portion of the second PPDU (Cariou, see Fig. 6, PPDU 670) each include a set of legacy short training symbols, (Cariou, see Fig. 6 i.e., L-STF & Para [0072] i.e., legacy short training field (L-STF) 660)

Cariou, see Fig. 6 i.e., L-STF & Para [0072] i.e., legacy long training field (L-LTF) 661)

and a set of legacy signal symbols, Cariou, see Fig. 6 i.e., L-SIG & Para [0072] i.e., legacy long training field (L-LTF) 661 & Para [0072] i.e., legacy signal field (L-SIG) 662)

wherein the second portion of the first PPDU (Cariou, see Fig. 6, PPDU 640) includes a set of non-legacy signal symbols (Cariou, see Fig. 6 i.e., HE-LTF & Para’s [0022] & [0072]) and the first data payload, (Cariou, see Fig. 6 i.e., DATA field & Para [0072]).  

and wherein the second portion of the second PPDU (Cariou, see Fig. 6, PPDU 670) includes the set of non-legacy signal symbols (Cariou, see Fig. 6 i.e., HE-LTF & Para’s [0022] & [0072]) and the second data payload, (Cariou, see Fig. 6 i.e., DATA field & Para [0072]).  

Regarding Claims 24 and 39, the combination of Cariou in view of Yang, further in view of Vermani, further in view of Chun, and further in view of Choi discloses the method and non-transitory computer readable medium of claims 23 and 38, wherein the set of legacy signal symbols are encoded using a first constellation mapping (CHOI, see Para [0082] i.e., “BPSK constellation”), and wherein the set of non-legacy signal symbols are encoded using a second constellation mapping different from the first constellation mapping, (CHOI, see Para [0083] i.e., “QBPSK constellation”)

Regarding Claim 25, the combination of Cariou in view of Yang, further in view of Vermani, further in view of Chun, and further in view of Choi discloses the method of claim 24, wherein the first constellation mapping is Binary Phase Shift Keying (BPSK) (CHOI, see Para [0082] i.e., “BPSK constellation”), and wherein the second constellation mapping is Quadrature BPSK (QBPSK) (CHOI, see Para [0083] i.e., “QBPSK constellation”) for performing auto-detection of the first PPDU and the second PPDU to indicate a type of the first and second PPDUs, (CHOI, see Para [0087] i.e., A modulation scheme for a field by each PPDU format for distinguishing a PPDU may be represented by a term “auto-detection rule”. The STA may distinguish a PPDU based on a modulation scheme for a received field according to the auto-detection rule, [0092] i.e., differentiation between PPDUs having different formats or structures, & [0178]).   

Regarding Claim 26, the combination of Cariou in view of Yang, further in view of Vermani, further in view of Chun, and further in view of Choi discloses the method of claim 23, wherein the decoding information is included in the set of non-legacy signal symbols (Yang, see Para [0090])

Regarding Claim 38, the combination of Cariou in view of Yang, further in view of Vermani, further in view of Chun, and further in view of Choi discloses the non-transitory computer readable medium of claim 37, wherein the first portion of the first PPDU (Cariou, see Fig. 6, PPDU 640) and the first portion of the second PPDU (Cariou, see Fig. 6, PPDU 670)  Cariou, see Fig. 6 i.e., L-STF & Para [0072] i.e., legacy short training field (L-STF) 660)

a set of legacy long training symbols, (Cariou, see Fig. 6 i.e., L-STF & Para [0072] i.e., legacy long training field (L-LTF) 661)

and a set of legacy signal symbols, Cariou, see Fig. 6 i.e., L-SIG & Para [0072] i.e., legacy long training field (L-LTF) 661 & Para [0072] i.e., legacy signal field (L-SIG) 662)

wherein the second portion of the first PPDU (Cariou, see Fig. 6, PPDU 640) includes a set of non-legacy signal symbols (Cariou, see Fig. 6 i.e., HE-LTF & Para’s [0022] & [0072]) and the first data payload, (Cariou, see Fig. 6 i.e., DATA field & Para [0072]).  

and wherein the second portion of the second PPDU (Cariou, see Fig. 6, PPDU 670) includes the set of non-legacy signal symbols (Cariou, see Fig. 6 i.e., HE-LTF & Para’s [0022] & [0072]) and the second data payload, (Cariou, see Fig. 6 i.e., DATA field & Para [0072]).  

and wherein the decoding information is included in the set of non-legacy signal symbols (Yang, see Para [0090])

s 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. US (2017/0311325) in view of Yang et al. US (2013/0279379), further in view of Vermani et al. US (2018/0123737), and further in view of Chun et al. US (2019/0165883) as applied to claims 21 and 36 above, and further in view of Oteri et al. US (2018/0132278). 

Regarding Claims 27 and 40, Cariou discloses the method and non-transitory computer readable medium of claims 21 and 36, but does not disclose wherein the first band is 10 MHz and the second band is 10 MHz, and wherein the first band is separate from the second band. However the claim limitations would be rendered obvious in view of Oteri et al. US (2018/0132278).

Oteri discloses the transmission of PPDUS over sub-bands (see Para [0111] i.e., the 10 MHz PPDUs 902 may be transmitted using adjacent 10 MHz sub-channels)

wherein the first band is 10 MHz and the second band is 10 MHz (see Para [0111] i.e., the 10 MHz PPDUs 902 may be transmitted using adjacent 10 MHz sub-channels), 

and wherein the first band is separate from the second band (see Para [0111] i.e., the 10 MHz PPDUs 902 may be transmitted using adjacent 10 MHz sub-channels). 

(Oteri suggests an AP in legacy scenarios may be able to reuse the same 20 MHz spectrum to transmit or receive packets, such as a PPDU (see Para [0111])).
. 

Allowable Subject Matter
4.	Claims 41 and 43-45 are allowable. 

5.	Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461